Citation Nr: 0305326	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back pain with 
degenerative disc disease as secondary to the service 
connected disability of left total knee replacement.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an June 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston Texas, 
that in part denied entitlement to service connection for a 
low back pain with degenerative disc disease as secondary to 
the service connected disability of left total knee 
replacement.  

The veteran requested a videoconference hearing before a 
veteran's law judge, which was scheduled to take place on 
March 17, 2003.  Such hearing was not held, as the veteran 
submitted a request to withdraw his appeal on this date.  


FINDING OF FACT

On March 17, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of all issues of his appeal is 
requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

The appellant's substantive appeal, received at the RO on May 
13, 2002, is dated May, 9, 2002 and was signed and submitted 
by the veteran, addressing this issue of secondary service 
connection for a lumbar spine condition.  On March 17, 2003, 
the veteran submitted a signed statement stating that he 
wished to withdraw his claim.  Specifically the statement 
said "RE:  NOD dated 6-27-01, I wish to drop all issues on 
appeal."

The appellant has withdrawn his appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

